DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ruspa (US4330047) in view of Tanabe (US20100078258).
With respect to claim 1 Ruspa discloses a sound absorber comprising:
A first portion (wall 7 which contains the flange 10, and is surrounding the chamber 9 which is adjacent to the chamber containing material 6,) having a flat shape and including an opening therein directed to a sound source;
A flange projecting from the first portion (10) toward an inside of outside of a cavity (chamber 9), the flange defining the opening in the first portion;
A second portion having a flat shape and opposing the first portion (see back wall also numbered 7 in firgue 2 but specifically the one opposite the first portion); and 
A plurality of side walls (8 and wall 7 opposite of wall 8) connecting the first portion and the second portion such that the first portion, the second portion and the plurality of side walls surround the cavity, the plurality of sidewalls including two sidewalls opposing each other in a vertical cross 
Ruspoa does not disclose the flange being inclined relative to the two side walls.,
Tanabe discloses a resonant chamber wherein the front surface having the opening therein and analogous to the flange portion of Ruspa is inclined with respect to the side walls of the chamber.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Tanabe to provide an inclined shape to the structure of Ruspa to provide a larger volume in the same linear space.
With respect to claim 2 Ruspa as modified by Tanabe further discloses wherein the two side walls are inclined with respect to the first portion and the second portion (see shape of Tanabe chamber).
With respect to claim 3 Ruspa as modified further discloses wherein a distance between the two side walls associated with the cavity is same from the first portion to the second portion, while the two side walls are inclined with respect to the first portion and the second portion (see again Tanabe).
With respect to claim 4 as the sound absorber elements of both Ruspa and Tanabe are constructed as separate elements which are combined with the structure of the noise source it is considered that this limitation is met.
With respect to claim 5 as it regards the formation of the walls out of resin, it would have been obvious to select such a known material as resin is known to be inexpensive. Further it has been held 
to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	 With respect to claim 6 Ruspa as modified further discloses an electronic device (see Tanabe) comprising the sound absorber of claim 1 configured to absorb sound and the sound source configured to generate the sound.

With respect to claim 8 while not expressly disclosing the cover to be openable, the device of Tanabe is described as being associuated with a blade server, a device which is known to be opened and closed so as to swap out server blades. This would therefore lead one of ordinary skill in the art to understand the implication that the cover is openable.
With respect to claim 9 Ruspoa as modified further discloses the electronic device (see Tanabe) further comprising 
A frame (implicit in the blade server);
A drawing unit withdrawably inserted int the frame and a drawing unit member (again implicit in the blade server), the drawing unit exterior member being part of an exterior of the electronic device an including the sound absorber , the drawing unit exterior member configured to cover a front end of the drawing unit in a direction in which the drawing unit is drawn. This would have been the obvious direction to one of ordinary skill in the art so as to allow all the movable elements to be on one side of the frame and thus save space. 
With respect to claim 10 as it regards the use of the device in conjunction with an image forming apparatus, this would only be an intended use of the device. An image forming apparatus is a known electronic device and known to generate sounds. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishimitsu (US20160033928) discloses an image forming apparatus having sound reduction means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837